Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 18, the limitation that the fabric has a denier size of 10-25 renders the scope of the claim indefinite because fabrics per se do not have a denier, only the fibers making up the fabrics.  
In claim 2, there is no antecedent basis for “the downstream side” and “the upstream side”.
 In claim 3, there is no antecedent basis for “the downstream side”.  Further, it is not clear whether the limitation “the fabric is punched 2X6 times more” means 12 times more, of it is intended to mean 2-6 times more.  
In claim 8, there is no antecedent basis for “the top of the fabric”.  Further, it is not clear what is meant by an independent contained elastic belt, specifically, what is the belt contained in? 
In claim 11, there is no antecedent basis for “the upstream side” and “the downstream side”.  
In claim 12, there is no antecedent basis for “the upstream side” and “the downstream side” and I tis not clear whether the limitation “punched 2X6 times more”, is intended to mean 12 times more or 2-6 times more.
In claim 17, there is not antecedent basis for “the upstream side” and “the downstream side”. 
Further, throughout the claims the silt fence is referred to as “the fence”, rather than as “the silt fence”.  Similarly, the nonwoven is referred to as “the fabric” rather than as “the nonwoven needle punched fabric” as originally referred to in each instance.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-12, 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronia et al, U.S. Patent No. 7,879,965, in view of Singleton, U.S. Patent Application Publication No. 2006/0133900.   
Cronia discloses geotextiles suitable for use to filter liquids avoid pollution of bodies of water comprising a nonwoven fabric.  See col. 1, lines 18-47.  The nonwoven fabrics can comprise a plurality of layers of needle punched nonwovens wherein the amount of needling varies from layer to layer to provide different porosity and permeability through the fabric.  See col. 4, lines 50-56 and col. 5, lines 12-47.  The fibers can comprise polypropylene fibers having a denier of 1-60.  See col. 4, lines 57 -65.  The layers can have a basis weight of 2-29 osy and 3-30 mm.  See col. 6, lines 5-20.   Cronia teaches that the structure is very strong and durability and is extremely resistant to puncu7tres and tearing as well as chemically resistant.  See col. 6, lines 21-32.  The structure further can comprise crimped staple fibers.  See col. 8, lines 50-64.  The fibers can be oriented in a perpendicular direction due to needling.  See col. 9, lines 60-63.  The layers can include diversion layers within the layer to prevent water movement within the layer, which is equated with the claimed transversivity cutoff element. See col. 15, lines 40-65.  
Cronia differs from the claimed invention because it does not disclose the claimed difference in needling and does not disclose the claimed fence structure.
However, with regard to the needling, since Cronia clearly teaches that the amount of needling is a result effective variable controlling the permeability and porosity of the layers of the structure, it would have been obvious to have selected the degree of needling which produced the desired permeability and porosity of the fabric, as well as the desired strength since by definition needling is a process which entangles fibers to provide integrity to the structure.  Further, with regard to the limitations upstream and downstream, it would have been obvious to have placed the structure so that the filtration effect of the layers was most efficient and effective.  
With regard to the fence structure, Singleton teaches that geotextiles may be attached to fence posts in order to provide silt fences.  See entire document, especially figures and paragraph 0007.  The geotextile can comprise reinforcing elements at top and bottom and additional strap elements which connect the geotextile to the fence posts.  See paragraph 0008, 0061.  Therefore, it would have been obvious to one of ordinary skill in the art to have attached the geotextile of Cronia to fence posts as taught by Singleton and to have included additional reinforcing such as the hems at top and bottom as taught by Singleton.  It further would have been obvious to have employed additional elastic bands or cords as element 60 in Singleton in order to enable a secure and customizable means for securely attaching the geotextile to the fence posts.  
Claim(s) 4-5, 13-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronia et al, U.S. Patent No. 7,879,965, (with evidence from Textile Glossary),  in view of Singleton, U.S. Patent Application Publication No. 2006/0133900.   
With regard to claims 4-5, 13-14, Cronia and Singleton remain as above.  Note that the structure of Cronia further can comprise crimped staple fibers.  See col. 8, lines 50-64.  Note that manufactured staple fibers have length of about 1-8 inches, (see attached textile glossary definition of staple fibers).  Thus the range encompasses the claimed value of 4 inches.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Allard, U.S. Patent Publication No. 20170204582 discloses employing elastic straps to aid in securing geotextiles but does not disclose the particulars of the claimed nonwoven or fence structure.  
Putnam, U.S. Patent no. 6,945,739 discloses means for installing silt fences but does not disclose the particularly claimed structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789